        Case 7:19-cv-00407-LSC Document 22 Filed 03/13/20 Page 1 of 2                     FILED
                                                                                 2020 Mar-13 PM 03:57
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

DEMETRICE THOMAS,                          )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )           7:19-cv-00407-LSC
                                           )
ALABAMA ONE CREDIT UNION,                  )
                                           )
       Defendant.                          )

                                     ORDER

      Before the Court is Defendant’s Motion to Exclude Discovery, or in the

Alternative, Motion to Compel Plaintiff to Complete Plaintiff’s Deposition. (Doc.

21.) Defendant’s motion (doc. 21) is GRANTED to the extent that Plaintiff is

ORDERED to make himself available for a deposition to be conducted by no later

than fourteen (14) days from the date of this Order, on a date of Defendant’s

choosing. Parties are ORDERED to confer and to attempt to schedule the deposition

on a date that is agreeable to both parties. Plaintiff is further ORDERED to produce

the requested items and discovery at the time of his deposition.

      This Order necessitates an extension of the deadline to file dispositive

motions. Accordingly, the parties shall file any dispositive motions by no later than

fourteen (14) days from the date on which the parties conduct Plaintiff’s deposition.


                                         Page 1 of 2
 Case 7:19-cv-00407-LSC Document 22 Filed 03/13/20 Page 2 of 2




DONE and ORDERED on March 13, 2020.



                                    _____________________________
                                          L. Scott Coogler
                                     United States District Judge
                                                                    199455




                              Page 2 of 2
